DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/29/2020 for application number 16/775,352. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 19 are presented for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Drawings
Examiner contends that the drawings filed 1/29/2020 are acceptable for examination proceedings.

Claim Objections
Claims 1, 12, and 16 objected to because of the following informalities:  
Claim 1 recite in lines 10-11 “…to which a power request is to be transmitted…” but then recites in lines 13-14 “transmit a power request…”. It appears applicant meant “transmit the [[a]] power request…” in lines 13-14.
Claims 12 and 16 contain the same limitations and are objected to for the same reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 16, the claim recites a “computer readable storage medium.” Applicant's specification does not define the form of a "storage medium," therefore the broadest reasonable interpretation of the storage media may comprise a series of computer instructions encoded within a propagated signal. A propagated signal cannot properly be classified in any of the statutory categories of machine, article of manufacture, process, or composition of matter. Therefore, the claimed invention is directed to non-statutory subject matter.
Applicant can however introduce the term "a non-transitory" into the claims to overcome the 35 U.S.C. 101 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 13-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the external device" in line 9.  There is insufficient antecedent basis for this limitation in the claim for “the external device”. It is unclear which external device applicant is referring to – the first or the second external device.
Claim 2 recites “select…to which the power request is to be transmitted in the selection of one of the first external device and the second external device in a case where the controller does not determines that both the first external device and the second external device are connected to an external power source in the determination of whether both the first external device and the second external device are connected to an external power source and neither the first external device nor the second external device are connected to the external power source in the determination of whether neither the first external device nor the second external device are connected to the external power source
Claims 3-5 are dependent on claim 2 and are rejected based on dependency to claim 2.
Claim 13 and 17 contain the same limitations as claim 2 and are rejected under the same rationale. 
Claims 14-15 and 18-19 are dependent on claim 13 and claim 17 respectively, and are rejected based on dependency to corresponding claim 13 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. (hereinafter as Sultenfuss) PGPUB 2020/0083740.
As per claim 1, Sultenfuss teaches an information processing apparatus [FIG. 1 information handling system 100] comprising: 
a first interface [FIG. 1: (connection between 173-1 and DC power source adapter 172-1 is the first interface)]; 
a second interface [FIG. 1: (connection between 173-2 and DC power source adapter 172-2 is the second interface)]; and 
a controller [FIG. 1 embedded controller 180] configured to 
receive first power source information related to a power source of a first external device connected to the first interface [FIG. 1 DC power source adapter 172-1 (power source of a first external device); 0062, 0068, and 0078: (each DC power source adapter 172 may communicate power delivery capabilities of the DC power source adapter 172 to the information handling system 100)], 
receive second power source information related to a power source of a second external device connected to the second interface [FIG. 1 DC power source adapter 172-2 (power source of a second external device); 0062, 0068, and 0078: (each DC power source adapter 172 may communicate power delivery capabilities of the DC power source adapter 172 to the information handling system 100)], 
[0075, 0080, and 0094: (capability information from power sources are analyzed and a single one of the multiple power sources is selected to supply all of the power)].

Sultenfuss does not explicitly teach transmit a power request to the selected external device based on a result of the selection of one of the first external device and the second external device. Sultenfuss does not describe sending the power request to the external device after choosing which external device should provide power.
However, Sultenfuss indicates that the connected external device/DC power sources are USB Type-C devices that operate according to USB Power Delivery Specification [0035, 0062, and 0049]. Furthermore, Sultenfuss indicates that in USB Power Delivery specification, a power source device may communicate a set of supported capabilities to a power sink (e.g. embedded controller 180), and that in response to receiving the set of supported capabilities, the power sink may request one of the communicated capabilities by sending a request message to the power source device [0051]. 
Therefore, because Sultenfuss’  DC power source adapters 172 operate according to USB type-C Power Delivery specification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Sultenfuss’ embedded controller 180 to transmit a power request to the selected external device to supply power. One of ordinary skill in the art would have been 

As per claim 11, Sultenfuss teach the information processing apparatus according to claim 1, wherein the first interface is a first universal serial bus (USB) interface, and the second interface is a second universal serial bus (USB) interface [0035, 0062, and 0049]. 

Claim 12 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.


Claims 2-5, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. (hereinafter as Sultenfuss) PGPUB 2020/0083740, and further in view of Waters et al. (hereinafter as Waters) PGPUB 2015/0362984 and Hijazi et al. (hereinafter as Hijazi) PGPUB 2017/0222444.
As per claim 2, Sultenfuss teach the information processing apparatus according to claim 1.
Sultenfuss does not teach wherein the controller is configured to determine whether both the first external device and the second external device are connected to 
Waters teaches multiple power sources connected to a power sink and the advertising of power capabilities of the power sources to the power sink. Waters is therefore similar to Sultenfuss and are in the same field of endeavor. Waters further teach wherein the controller is configured to determine whether both the first external device and the second external device are connected to an external power source based on the first power source information and the second power source information [0019: (source capabilities message provide by power source indicates whether the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Waters teachings of advertising the details of the Source Capability messages in Sultenfuss and whether they are connected to battery or external power. One of ordinary skill in the art would have been motivated to provide this information of whether the external device is connected to a power source in Sultenfuss because it would allow the embedded controller to select the more stable or reliable power source.
Sultenfuss and Waters do not teach, as interpreted in the USC 112(b) rejection above, select the external device connected to the external power source as the external device to which the power request is to be transmitted in the selection of one of the first external device and the second external device in a case where the controller does not determines that both the first external device and the second external device are connected to an external power source in the determination of whether both the first external device and the second external device are connected to an external power 
Hijazi teaches a computing device connected to multiple sources of power including power from USB, and selecting a power source to provide power to the computing device. Hijazi is therefore similar to Sultenfuss and Waters because they teach selection of a power supply from multiple power supplies. Hijazi further teaches selecting an external device to supply power based on the determination of whether the external device is connected to an external power or not [0036: (if multiple power sources are available, select the power sources that have AC power available)]. Hijazi teaches preferentially selecting power sources that are connected to AC power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hijazi’s teachings of choosing the power source connected to AC power in Sultenfuss and Waters’ power source selection process. One of ordinary skill in the art would have been motivated to choose a power source that is connected to AC power in Sultenfuss and Waters because AC power is more reliable and will not deplete like it would on a battery based power source.
As per claim 3, Sultenfuss, Waters, and Hijazi teach the information processing apparatus according to claim 2, wherein the external device connected to the external power source is directly connected to the external power source and receives power 
As per claim 4, Sultenfuss, Waters, and Hijazi teach the information processing apparatus according to claim 2, wherein the external device connected to the external power source receives power from another external device directly connected to the external power source through a route that does not pass through the information processing apparatus [Hijazi 0037-0039 and FIG. 8: (power sources/external devices connected in a daisy chain configuration)]. 
As per claim 5, Sultenfuss, Waters, and Hijazi teach the information processing apparatus according to claim 2, wherein the external power source is an AC power source [Sultenfuss FIG. 3: AC power source]. 

Claim 13 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.

Claim 17 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 18
Claim 19 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. (hereinafter as Sultenfuss) PGPUB 2020/0083740, and further in view of Dunstan et al. (hereinafter as Dunstan) PGPUB 2017/0293335.
As per claim 6, Sultenfuss teach the information processing apparatus according to claim 1.
Sultenfuss does not teach wherein in a case where the controller determines that the power request to the first external device is rejected, the controller is configured to transmit the power request to the second external device. Sultenfuss does not describe denying a power request
Dunstan teaches negotiation of power between devices using USB-PD protocol and the advertising of source capabilities. Dunstan is therefore similar to Sultenfuss because they teach negotiating on USB-PD devices. Dunstan further teaches the controller determines that the power request to the first external device is rejected [0042: (provider receives the request and determines whether it can provide the requested power; it transmits a reject message if it cannot provide the requested supply level)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dunstan’s teachings of sending a reject message to a power source request in Sultenfuss if the power source cannot provide 
Sultenfuss and Dunstan do not teach wherein in a case where the controller determines that the power request to the first external device is rejected, the controller is configured to transmit the power request to the second external device.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try asking another power source for the requested power if a power source rejects the request in Sultenfuss and Dunstan because there are many power sources available. One of ordinary skill in the art would have been motivated to provide the power request to a different power source in order to obtain the requested power without compromise.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. (hereinafter as Sultenfuss) PGPUB 2020/0083740, and further in view of Waters et al. (hereinafter as Waters) PGPUB 2015/0362984 and Lee et al. (hereinafter as Lee) PGPUB 2018/0219986.
As per claim 9, Sultenfuss teach the information processing apparatus according to claim 1.
Sultenfuss does not teach wherein the controller is configured to perform third determination processing for determining whether both the first external device and the 
Waters teaches multiple power sources connected to a power sink and the advertising of power capabilities of the power sources to the power sink. Waters is therefore similar to Sultenfuss and are in the same field of endeavor. Waters further teach wherein the controller is configured to perform third determination processing for determining whether both the first external device and the second external device have a battery based on the first power source information and the second power source information [0019: (source capabilities message indicate whether there is a battery in the power source; power sink devices receiving the source capability message would determine whether both sources each contain a battery upon receiving the messages)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Waters teachings of advertising the details of the Source Capability messages in Sultenfuss and whether they contain a battery. One of ordinary skill in the art would have been motivated to provide this information of whether the a power source contains a battery in Sultenfuss because it would allow the embedded controller to select the more stable or reliable power source.
Sultenfuss and Waters do not explicitly teach select the external device having the battery as the external device to which the power request is to be transmitted in the 
Lee teaches a device having multiple power sources and choosing between multiple power sources. Lee is therefore similar to Sultenfuss and Waters. Lee further teaches select the external device having the battery as the external device to which the power request is to be transmitted in the selection of one of the first external device and the second external device in a case where the controller does not determine that both the first external device and the second external device have a battery in the third determination processing [0057: (when main battery is not in the battery receiving portion, power management device may select the auxiliary battery as the power source)]. Lee teaches choosing the power source containing a battery to supply power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lee’s teachings of choosing the power source containing a battery to supply power in Sultenfuss and Waters. One of ordinary skill in the art would have been motivated to choose the external device containing a battery as the power source in Sultenfuss and Waters because having a battery improves power reliability and prevents sudden loss of power if AC power is unavailable.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. (hereinafter as Sultenfuss) PGPUB 2020/0083740 in view of Waters et al. (hereinafter as Waters) PGPUB 2015/0362984 and Lee et al. (hereinafter as Lee) PGPUB 2018/0219986, and further in view of Nakanuma et al. (hereinafter as Nakanuma) PGPUB 2009/0284225.
As per claim 10, Sultenfuss, Waters, and Lee teach the information processing apparatus according to claim 9.
Sultenfuss, Waters, and Lee do not teach wherein the controller is configured to execute fourth determination processing for determining whether a remaining capacity of the battery of the first external device is greater than a remaining capacity of the battery of the second external device in a case where both the first external device and the second external device have a battery in the third determination processing, and select the first external device as the external device to which the power request is to be transmitted in the selection of one of the first external device and the second external device in a case where the controller determines that the remaining capacity of the battery of the first external device is greater than the remaining capacity of the battery of the second external device in the fourth determination processing. Sultenfuss, Waters, and Lee do not describe selecting the power source with the greater capacity battery when both power sources have a battery.
Nakanuma teaches a device having a plurality of power sources, and choosing between the power sources. Nakanuma is therefore similar to Sultenfuss, Waters, and Lee. Nakanuma further teaches wherein the controller is configured to execute fourth determination processing for determining whether a remaining capacity of the battery of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nakanuma’s teachings of selecting the power source with the bigger capacity in Sultenfuss, Waters, and Lee. One of ordinary skill in the art would have been motivated to select the power source with the bigger battery capacity in Sultenfuss, Waters, and Lee because a bigger battery capacity means better reliability and a longer operation time if AC power is lost.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Hijazi et al. (PGPUB 2019/0324510) teaches a plurality of power sources to a device and selecting only one power source to use.
Hijazi et al. (PGPUB 2017/0220087) teaches selecting a plurality of power sources to use by communicating system profile to attached devices.
Kranzen et al. (USPAT 7,560,898)  teaches selecting between multiple power sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY CHAN/Primary Examiner, Art Unit 2186